Citation Nr: 0205725	
Decision Date: 06/03/02    Archive Date: 06/13/02

DOCKET NO.  96-37 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for a gum disorder.

2.  Entitlement to service connection for a cardiovascular 
disorder, to include residuals of a stroke, as secondary to a 
gum disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from March 
1946 to September 1947.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from an April 1996 
rating decision by the Washington, D.C., Regional Office (RO) 
of the Department of Veterans Affairs (VA), which denied the 
benefits sought.  A hearing was held before the undersigned 
in January 1998.  In February 1998, the case was remanded for 
further development.


FINDINGS OF FACT

1.  Any current gum disease was not manifested in service, 
and is not shown to be related to service.  

2.  Cardiovascular disease was not manifested in service or 
during the first post-service year, and there is no competent 
evidence relating the veteran's current cardiovascular 
disease (including residuals of a stroke and endocarditis) to 
service or to a service connected disability.  


CONCLUSIONS OF LAW

1.  Service connection for a gum disorder is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).

2.  Service connection for cardiovascular disease, to include 
stroke, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001).  The VCAA eliminated the well grounded claim 
provisions previously in effect and provided, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Regulations implementing the VCAA have now 
been published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and implementing regulations apply in the instant 
case.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
Although initially denied on the basis of well-groundedness, 
the claims have since been considered on the merits.  The 
record includes limited service medical records, private 
medical records, and VA examination reports.  The veteran 
identified additional private medical providers; but despite 
letters from VA, a signed release from the veteran, and 
notification to the veteran that obtaining the private 
records was ultimately his responsibility, no further records 
have been obtained.  The veteran has been notified of the 
applicable laws and regulations.  Discussions in 
correspondence regarding the VCAA, the rating decision, the 
statement of the case, supplemental statements of the case, a 
Board remand, and at the Board hearing have informed him what 
he needs to establish entitlement to the benefit sought and 
what evidence VA has obtained.  Where, as here, there has 
been substantial compliance with the VCAA and the 
implementing regulations, a remand for further review in 
light of the VCAA and implementing regulations would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The veteran is not prejudiced by the Board 
addressing the claim based on the current record.  Bernard v. 
Brown, 4 Vet. App. 384 (1994).

The Board notes that there have been two recent cases of the 
United States Court of Appeals for the Federal Circuit, 
Dyment v. Principi, No. 00-7075 at 7 Fed. Cir. (April 24, 
2002) and Bernklau v. Principi, No. 00-7122 (May, 20, 2002) 
that have held to the contrary, i.e., that the "duty to 
assist" provisions of Section 3(a) of the VCAA do not have 
retroactive effect.  Nevertheless, the Board remains bound by 
VAOPGCPREC 11-2000 which held that they do.  At this point in 
time and case development, the distinction is moot.  

Factual Background

The National Personnel Records Center in St. Louis, Missouri, 
reported on numerous occasions that the veteran's service 
medical records were likely lost in the 1973 fire at that 
facility, and could not be reconstructed.  However, a copy of 
the report of an August 1947 separation examination was 
obtained.  It revealed no mouth or gum abnormalities.

Private hospitalization records from December 1993 to January 
1994 indicate that the veteran was treated for bacterial 
endocarditis secondary to a streptococcus sanguis infection.  
The infection was possibly related to dental work in 1993.  
He had emboli which possibly caused a myocardial infarction 
and a right cerebrovascular accident, and emboli to the 
spleen and kidney.  A mitral valve replacement was required 
in January 1994.

The veteran testified at a Board hearing in January 1998.  He 
alleged that at his separation examination, a doctor told him 
that he had pyorrhea.  He was to seek treatment during his 
six months of reserve service, but the reserves never 
contacted him.  He sought treatment with a private dentist 
thirty years after service, and got dentures.  The veteran 
reported that the dentist told him that his gum disorder had 
been present for quite a while.  Later, a doctor treating him 
for his cardiovascular problems related the stroke to the 
infection of the gums.

On April 1998 VA dental and oral examination, the veteran 
reported that he had been told he had gum disease when he got 
out of the service.  His teeth began to come loose thirty 
years later, and he had all of them extracted.  The last 
teeth were removed in approximately 1977.  In June 1998, the 
examining dentist supplemented his report.  He stated that it 
was difficult to identify the etiology of the veteran's 
periodontal disease after thirty to forty years.  It was 
possible that the process had its onset while the veteran was 
in service and, untreated, it resulted in tooth loss over a 
thirty year period.  There had been some research linking 
periodontal disease to cardiac disease, but the examiner was 
not sure if a link had been proven or merely hypothesized.

Private treatment records in April 1999 reported a history of 
bacterial endocarditis following dental work in 1994 [sic].

On June 2000 VA cardiovascular examination, the veteran 
reported that while hospitalized in November 1993 for a 
stroke, an asymptomatic gum infection was discovered.  He had 
a heart valve replaced.  He asserted he was told that his 
heart valves were infected as a result of long standing 
infection of the gums, and that in 1947, during his discharge 
from service, he was told he had pyorrhea.  He had dental 
work done in the month preceding the stroke, and had gotten 
full dentures between ages 50 and 60.  The diagnosis was 
cerebrovascular accident and endocarditis leading to mitral 
valve replacement.  The stroke was more likely than not 
secondary to emboli from the endocarditis, which in turn was 
more likely than not secondary to  the dental treatment 
immediately preceding the stroke.  The doctor stated that 
"recent gum problems are however not likely to be related to 
the stated gum problems in 1947...Previous infection should 
have been eradicated at the time when [he] had his initial 
extensive dental treatment and got full dentures."

In January 2002, the dentist who examined the veteran in 1998 
submitted an additional clarification of his opinion.  He 
stated that research linking periodontal disease and 
cardiovascular disease was "correlative at best."  No 
direct causal link had been established.  Therefore, it was 
"inappropriate" to link the veteran's apparent prior 
history of periodontal disease to his subsequent 
cardiovascular disease.

Analysis

The law provides that service connection will be granted for 
a disability if it is shown that the veteran suffers from 
such disability and that it resulted from an injury suffered 
or disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the 
merits on the issue of service connection, there must be 
medical evidence of current disability; medical or, in 
certain circumstances lay, evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West 12 Vet. 
App. 247, 253 (1999).

Certain chronic diseases, such as endocarditis and all other 
forms of valvular heart disease, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Additionally, service connection may be established on a 
secondary basis if the claimed disability is shown to be 
proximately due to or the result of a service connected 
disease or injury. 38 C.F.R. § 3.310.

Gum disorder

The veteran currently has full dentures as a result of a 
periodontal disease.  This satisfies the requirement of a 
current disability.

Contrary to the assertions of the veteran, his August 1947 
separation examination specifically found no gum or mouth 
abnormalities,.  Moreover, he has not alleged any treatment 
for a gum condition for thirty years following service.  The 
sole evidence of any periodontal problem in service is the 
allegation of the veteran.  This allegation is contradicted 
by contemporaneous medical records.  Furthermore, as a 
layperson, he is not competent to establish by his assertions 
that he had periodontal disease in service.  Without any 
competent evidence of periodontal disease in service, 
postservice continuity of periodontal complaints/treatment, 
and any competent evidence relating periodontal disease to 
service, the preponderance of the evidence is against a 
finding that any periodontal disease began in, or is related 
to, service.

Cardiovascular disease, to include residuals of stroke

It is not alleged, nor does the evidence show, that any 
cardiovascular disease was first manifested in service or in 
the first post-service year.  Service connection on a direct 
basis, or based on a presumption, is therefore not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.

The veteran alleges that his current cardiovascular disease, 
to include his November 1993 stroke, is the result of a 
service-connected periodontal disease.  However, without an 
underlying service-connected disability, secondary service 
connection is not warranted.  The evidence that is most 
authoritative on the matter of a nexus between the veteran's 
dental treatment and his development of cardiovascular 
disability (the June 2000 VA cardiologist's opinion) 
establishes that there is indeed a nexus between the dental 
treatment and the development of endocarditis, emboli, and a 
stroke.  However, the June 2000 VA examiner specified that 
the gum disease treated in 1993 was not due to gum problems 
the veteran indicated he had in 1947, as any disease present 
at that time would have been eradicated by intervening dental 
treatment.  Any 1993 infection was a separate and unrelated 
infection.  The preponderance of the evidence is against a 
finding that the periodontal disease that necessitated the 
dental treatment which caused endocarditis, emboli, stroke 
began in, or was related to, service.



ORDER

Service connection for a gum disorder is denied.

Service connection for cardiovascular disease, to include 
residuals of a stroke, claimed as secondary to a gum 
disorder, is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

